GUARANTY OF PAYMENT


This GUARANTY OF PAYMENT dated as of December 20, 2018 (this “Guaranty”), is
executed by GLOBAL SELF STORAGE, INC., a Maryland corporation (the “Guarantor”),
to and for the benefit of TCF NATIONAL BANK, a national banking association (the
“Lender”).
R E C I T A L S:
A. The Lender has agreed to make a loan in the maximum principal amount of Ten
Million and 00/100 Dollars ($10,000,000.00) (the “Loan”) to SSG MILLBROOK LLC, a
New York limited liability company (“SSG Millbrook”), SSG CLINTON LLC, a New
York limited liability company (“SSG Clinton”), SSG FISHERS LLC, a Delaware
limited liability company (“SSG Fishers”), and SSG LIMA LLC, a Delaware limited
liability company (“SSG Lima”) (SSG Millbrook, SSG Clinton, SSG Fishers, and SSG
Lima are individually, collectively, jointly and severally and together with
each of their permitted successors and assigns referred to herein as the
“Borrower”) pursuant to the terms and conditions of that certain Revolving
Credit Loan Agreement dated as of even date herewith between the Lender and the
Borrower (the “Loan Agreement”).  All terms not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.
B. As a condition precedent to the Lender’s extension of the Loan to the
Borrower and in consideration therefor, the Lender has required the execution
and delivery of (i) this Guaranty by the Guarantor, (ii) that certain Promissory
Note dated even date herewith, executed by the Borrower and made payable to the
order of the Lender (the “Note”), evidencing the Loan, (iii) that certain (a)
Mortgage, Security Agreement, Fixture Filing and Assignment of Leases and Rents
with respect to the New York Premises (the “New York Mortgage”), (b) Mortgage,
Security Agreement, Fixture Filing and Assignment of Leases and Rents with
respect to the Connecticut Premises (the “Connecticut Mortgage”), (c) Mortgage,
Security Agreement, Fixture Filing and Assignment of Leases and Rents with
respect to the Indiana Premises (the “Indiana Mortgage”), and (d) Open-End
Mortgage, Security Agreement, Fixture Filing and Assignment of Leases and Rents
with respect to the Ohio Premises (the “Ohio Mortgage”, and collectively with
the New York Mortgage, the Connecticut Mortgage, and the Indiana Mortgage, the
“Mortgage”), all of even date herewith, executed by each applicable Borrower to
and for the benefit of the Lender, in each case encumbering the real property,
improvements and personalty described therein (in each case, the “Premises”),
and (iv) the other Loan Documents (as defined in the Loan Agreement). All
initially capitalized terms used herein not otherwise defined herein shall have
the meanings ascribed to such provision in the Loan Agreement.
C. The Guarantor is a member of each Borrower and, having a financial interest
in the Premises, has agreed to execute and deliver this Guaranty to the Lender.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Guarantor hereby agrees as follows:
A G R E E M E N T S:
1. Guaranty of Payment.  The Guarantor hereby unconditionally, absolutely and
irrevocably guaranties to the Lender, subject to all notice and cure periods,
the punctual payment and performance when due, whether at stated maturity or by
acceleration or otherwise, of the indebtedness and other obligations of the
Borrower to the Lender evidenced by the Note and any other amounts that may
become owing by the Borrower under the Loan Documents (such indebtedness,
obligations and other amounts guaranteed hereby are hereinafter referred to as
the “Obligations”).  This Guaranty is a present and continuing guaranty of
payment and not of collectability, and the Lender shall not be required to
prosecute collection, enforcement or other remedies against the Borrower or any
other guarantor of the Obligations, or to enforce or resort to any collateral
for the repayment of the Obligations or other rights or remedies pertaining
thereto, before calling on the Guarantor for payment.  If for any reason the
Borrower shall fail or be unable to pay, punctually and fully, any of the
Obligations, the Guarantor shall pay such obligations to the Lender in full
promptly upon demand.  One or more successive actions may be brought against the
Guarantor, as often as the Lender deems advisable, until all of the Obligations
are paid and performed in full.
2. Intentionally Omitted.
3. Continuing Guaranty.  The Guarantor agrees that performance of the
Obligations by the Guarantor shall be a primary obligation, shall not be subject
to any counterclaim, set-off, abatement, deferment or defense based upon any
claim that the Guarantor may have against the Lender, the Borrower, any other
guarantor of the Obligations or any other person or entity, and shall remain in
full force and effect until the Indebtedness is repaid to Lender (except as
expressly set forth herein) without regard to, and shall not be released,
discharged or affected in any way by, any circumstance or condition (whether or
not the Guarantor shall have any knowledge thereof), including without
limitation:
(a)
any lack of validity or enforceability of any of the Loan Documents;

(b)
any termination, amendment, modification or other change in any of the Loan
Documents, including, without limitation, any modification of the interest
rate(s) described therein, except to the extent that any such termination,
amendment, modification or change to the Loan Documents changes the Guarantor’s
obligations thereunder;

(c)
any furnishing, exchange, substitution or release of any collateral securing
repayment of the Loan, or any failure to perfect any lien in such collateral;

(d)
any failure, omission or delay on the part of the Borrower, the Guarantor, any
other guarantor of the Obligations or the Lender to conform or comply with any
term of any of the Loan Documents or any failure of the Lender to give notice of
any Event of Default (as defined in the Note) to Guarantor;

(e)
any waiver, compromise, release, settlement or extension of time of payment or
performance or observance of any of the obligations or agreements contained in
any of the Loan Documents which does not expressly extend to Guarantor;

(f)
any action or inaction by the Lender under or in respect of any of the Loan
Documents, any failure, lack of diligence, omission or delay on the part of the
Lender to perfect, enforce, assert or exercise any lien, security interest,
right, power or remedy conferred on it in any of the Loan Documents, or any
other action or inaction on the part of the Lender;

(g)
any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, liquidation, marshalling of assets and liabilities or similar
events or proceedings with respect to the Borrower, the Guarantor or any other
guarantor of the Obligations, as applicable, or any of their respective property
or creditors, or any action taken by any trustee or receiver or by any court in
any such proceeding;

(h)
any merger or consolidation of the Borrower into or with any entity, or any
sale, lease or transfer of any of the assets of the Borrower, the Guarantor or
any other guarantor of the Obligations to any other person or entity;

(i)
any change in the ownership of the Borrower or any change in the relationship
between the Borrower, the Guarantor or any other guarantor of the Obligations,
or any termination of any such relationship;

(j)
any release or discharge by operation of law of the Borrower, the Guarantor or
any other guarantor of the Obligations from any obligation or agreement
contained in any of the Loan Documents; or

(k)
except as expressly agreed to by the Lender, any other occurrence, circumstance,
happening or event, whether similar or dissimilar to the foregoing and whether
foreseen or unforeseen, which otherwise might constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which
otherwise might limit recourse against the Borrower or the Guarantor to the
fullest extent permitted by law.

4. Waivers.  The Guarantor expressly and unconditionally waives, except as may
be required under the Loan Documents or are unwaiveable under Applicable Law
(i) notice of any of the matters referred to in Section 3 above, (ii) all
notices which may be required by statute, rule of law or otherwise, now or
hereafter in effect, to preserve intact any rights against the Guarantor,
including, without limitation, any demand, presentment and protest, proof of
notice of non-payment under any of the Loan Documents and notice of any Event of
Default or any failure on the part of the Borrower, the Guarantor or any other
guarantor of the Obligations to perform or comply with any covenant, agreement,
term or condition of any of the Loan Documents, (iii) any right to the
enforcement, assertion or exercise against the Borrower, the Guarantor or any
other guarantor of the Obligations of any right or remedy conferred under any of
the Loan Documents, (iv) any requirement of diligence on the part of any person
or entity, (v) any requirement on the part of the Lender to exhaust any remedies
or to mitigate the damages resulting from any default under any of the Loan
Documents, and (vi) any notice of any sale, transfer or other disposition of any
right, title or interest of the Lender under any of the Loan Documents.
5. Subordination.  The Guarantor agrees that any and all present and future
debts and obligations of the Borrower to the Guarantor incurred before or during
the Term of the Loan are hereby subordinated to the claims of the Lender and are
hereby assigned by the Guarantor to the Lender as security for the Obligations
and the obligations of the Guarantor under this Guaranty.
6. Subrogation Waiver.  Until the Obligations are paid in full and all periods
under applicable bankruptcy law for the contest of any payment by the Guarantor
or the Borrower as a preferential or fraudulent payment have expired, the
Guarantor knowingly, and with advice of counsel, waives, relinquishes, releases
and abandons all rights and claims to indemnification, contribution,
reimbursement, subrogation and payment which the Guarantor may now or hereafter
have by and from the Borrower and the successors and assigns of the Borrower,
for any payments made by the Guarantor to the Lender, including, without
limitation, any rights which might allow the Borrower, the Borrower’s
successors, a creditor of the Borrower, or a trustee in bankruptcy of the
Borrower to claim in bankruptcy or any other similar proceedings that any
payment made by the Borrower or the Borrower’s successors and assigns to the
Lender was on behalf of or for the benefit of the Guarantor and that such
payment is recoverable by the Borrower, a creditor or trustee in bankruptcy of
the Borrower as a preferential payment, fraudulent conveyance, payment of an
insider or any other classification of payment which may otherwise be
recoverable from the Lender.
7. Reinstatement.  The obligations of the Guarantor pursuant to this Guaranty
shall continue to be effective or automatically be reinstated, as the case may
be, if at any time payment of any of the Obligations or the obligations of the
Guarantor under this Guaranty is rescinded or otherwise must be restored or
returned by the Lender upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Guarantor or the Borrower or otherwise, all as though
such payment had not been made.
8. Financial Statements.  The Guarantor represents and warrants to the Lender
that (a) the financial statements of the Guarantor previously submitted to the
Lender are true, complete and correct in all material respects, disclose all
actual and contingent liabilities, and fairly present the financial condition of
the Guarantor, and do not contain any untrue statement of a material fact or
omit to state a fact material to the financial statements submitted or this
Guaranty, and (b) no material adverse change has occurred in the financial
statements from the dates thereof until the date hereof.  The Guarantor
covenants and agrees to furnish to the Lender or its authorized representatives
reasonable information regarding the business affairs, operations and financial
condition of the Guarantor, including, but not limited to the financial
statements and information required in Section 7.5(d) of the Loan Agreement.  As
required in Section 7.5(e) of the Loan Agreement, the Guarantor also shall
deliver to Lender, together with the afore-described financial statements, a
Guarantor Compliance Certificate in the form attached hereto as Exhibit A.
9. Guarantor Financial Covenants.  Guarantor shall at all times comply with the
Guarantor’s Financial Covenants.
10. Transfers; Sales, Etc.  Except as otherwise provided herein, Guarantor shall
not sell, lease, transfer, convey or assign any of its assets, unless such sale,
lease, transfer, conveyance or assignment is performed in the ordinary course of
its business and in compliance with Applicable Law (including, without
limitation, the acquisition and sale of real property or interests in entities
owning real property, issuance of stock, raising capital, guaranteeing
obligations of affiliates, and entry into joint venture agreements), and will
not have a material adverse effect on the Guarantor’s ability to perform its
obligations hereunder.  In addition, the Guarantor shall not itself become
subject to any merger, consolidation, or similar transaction whereby Guarantor
is not the surviving entity and does not retain Control of the surviving
entity.  Notwithstanding anything herein or in the other Loan Documents to the
contrary, the Lender (i) acknowledges that the Guarantor is a publicly-traded
entity and (ii) agrees that the (A) buying, selling, transfer, trading or
issuance of stock or other securities by or of the Guarantor or any Guarantor
subsidiary, (B) entry by Guarantor or any Guarantor subsidiary into a joint
venture, partnership or other business entity and (C) acquisition of property or
any interests in property or any entity which owns property by Guarantor or any
Guarantor subsidiary is all expressly permitted by the Lender without need for
further consent from, or notice to, the Lender.
11. Enforcement Costs.  Guarantor hereby agrees to pay, on written demand by
Lender, all actual, out-of-pocket costs incurred by Lender in collecting any
amount payable under this Guaranty or enforcing or protecting its rights under
the Loan Documents, in each case whether or not legal proceedings are commenced
(the “Enforcement Costs”).  Such fees and expenses shall be in addition to the
Guaranteed Obligation and shall include, without limitation, costs and expenses
of outside counsel, paralegals and other hired professionals, special servicing
fees (including portfolio management fees), court fees, costs incurred in
connection with pre-trial, trial and appellate level proceedings (including
discovery and expert witnesses), costs incurred in post-judgment collection
efforts or in any Bankruptcy Proceeding to the extent such costs relate to the
Guaranteed Obligation or the enforcement of this Guaranty.  The Enforcement
Costs incurred by Lender shall be immediately due and payable, and shall bear
interest at the Default Rate from the date of disbursement until paid in full
upon Lender’s written demand for payment.  This Section 11 shall survive the
payment in full of the Guaranteed Obligation.
12. Set-Off Rights.  Guarantor hereby grants to Lender a security interest in,
and Lender is hereby authorized at any time and from time to time, without prior
notice to Guarantor (any such notice hereby being expressly waived by
Guarantor), to set off and apply, any and all accounts and deposits (general or
special, time or demand, provisional or final) at any time held by Lender, if
any, or any branch, subsidiary, or affiliate of Lender, if any, and all other
indebtedness at any time owing by Lender or any branch, subsidiary, or affiliate
of Lender, to or for the credit or the account of Guarantor (including all
accounts held jointly with another, but excluding any IRA or Keogh accounts, or
any trust accounts for which a security interest would be prohibited by law),
against any and all of the obligations of Guarantor due and payable under this
Guaranty.  Such security interest may be enforced, and such right of setoff may
be exercised, by Lender irrespective of whether or not Lender shall have made
any demand under this Guaranty.  Lender agrees promptly to notify a Guarantor
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity or such setoff and application.  The rights
of Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of setoff) which Lender may have.
13. Guarantor Due Diligence and Benefit.  Guarantor represents and warrants to
the Lender that (a) the Loan and this Guaranty are for commercial purposes, (b)
Guarantor has had adequate opportunity to review the Loan Documents, (c)
Guarantor is fully aware of Obligations of Borrower thereunder and of the
financial condition, assets and prospects of Borrower, and (d) Guarantor is
executing and delivering this Guaranty based solely upon Guarantor’s own
independent investigation of the matters contemplated by clauses (a) through (c)
of this Section and in no part upon any representation, warranty or statement of
the Lender with respect thereto.
14. General.  Guarantor represents and warrants to the Lender that:
(a)
Authority.  The Guarantor is a corporation duly organized and in good standing
under the laws of the State of Maryland, has full power and authority to
execute, deliver and perform the Obligations and has been duly authorized by all
necessary  corporate action to execute and deliver this Guaranty.

(b)
Valid and Binding Obligation.  This Guaranty constitutes Guarantor’s legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent enforceability may be limited under applicable
bankruptcy and insolvency laws and similar laws affecting creditors’ rights
generally and to general principles of equity.

(c)
No Conflict with Other Agreement.  Guarantor’s execution, delivery and
performance of this Guaranty will not (i)  result in the breach of, or conflict
with, or result in the acceleration of, any obligation under any guaranty,
indenture, credit facility or other instrument to which Guarantor, or any of its
respective assets may be subject, or (ii) violate any order, judgment or decree
to which Guarantor, or any of its respective assets are subject.

(d)
No Pending Litigation.  To the best of Guarantor’s knowledge no action, suit,
proceeding or investigation, judicial, administrative or otherwise (including
without limitation any reorganization, bankruptcy, insolvency or similar
proceeding), currently is pending or threatened against it which, either in any
one instance or in the aggregate, may have a material, adverse effect on its
ability to perform its obligations under this Guaranty.

(e)
Consideration.  Guarantor owns an interest in Borrower and will derive
substantial benefit from the making of the Loan to Borrower.

(f)
Financial Condition.  Guarantor currently is solvent and will not be rendered
insolvent by providing this Guaranty.  No material adverse change has occurred
in the financial condition of Guarantor since the date of its most recent
financial statements submitted to Lender, other than such changes that have been
disclosed in writing to Lender and acknowledged by Lender.

15. Successors and Assigns.  This Guaranty shall inure to the benefit of the
Lender and its successors and assigns.  This Guaranty shall be binding on the
Guarantor and the heirs, legatees, successors and assigns of the Guarantor.  It
is agreed that the liability of the Guarantor hereunder is several and
independent of any other guarantees or other obligations at any time in effect
with respect to the Obligations or any part thereof and that the liability of
the Guarantor hereunder may be enforced regardless of the existence, validity,
enforcement or non-enforcement of any such other guarantees or other
obligations.
16. No Waiver of Rights.  No delay or failure on the part of the Lender to
exercise any right, power or privilege under this Guaranty or any of the other
Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege shall preclude any other or further
exercise thereof or the exercise of any other power or right, or be deemed to
establish a custom or course of dealing or performance between the parties
hereto. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law.  No notice to or demand on the
Guarantor in any case shall entitle the Guarantor to any other or further notice
or demand in the same, similar or other circumstance.
17. Modification.  The terms of this Guaranty may be waived, discharged, or
terminated only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.  No
amendment, modification, waiver or other change of any of the terms of this
Guaranty shall be effective without the prior written consent of the Lender.
18. Joinder.  Any action to enforce this Guaranty may be brought against the
Guarantor without any reimbursement or joinder of the Borrower or any other
guarantor of the Obligations in such action.
19. Severability.  If any provision of this Guaranty is deemed to be invalid by
reason of the operation of law, or by reason of the interpretation placed
thereon by any administrative agency or any court, the Guarantor and the Lender
shall negotiate an equitable adjustment in the provisions of the same in order
to effect, to the maximum extent permitted by law, the purpose of this Guaranty
and the validity and enforceability of the remaining provisions, or portions or
applications thereof, shall not be affected thereby and shall remain in full
force and effect.
20. Applicable Law.  This Guaranty and all matters arising from this Guaranty
including, but not limited to, provisions related to loan charges, are governed
by federal law and, to the extent not preempted by federal law, by the
substantive law of the State of Illinois.
21. Modification.  This Guaranty shall not be modified, supplemented, or
terminated, nor any provision hereof waived, except by a written instrument
signed by the party against whom enforcement thereof is sought, and then only to
the extent expressly set forth in such writing.
22. Duplicate Originals; Counterparts.  This Guaranty may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original.  This Guaranty (and each duplicate original) also may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together constitute a fully executed Guaranty even though all
signatures do not appear on the same document.  Receipt of an executed signature
page to this Guaranty by facsimile or other electronic transmission (including a
.pdf file sent via electronic mail) shall constitute effective delivery thereof.
23. Recitals.  The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.
24. Intentionally Omitted.
25. Reliance.  The Lender would not make the Loan to the Borrower without this
Guaranty.  Accordingly, Guarantor intentionally and unconditionally enters into
the covenants and agreements herein and understands that, in reliance upon and
in consideration of such covenants and agreements, the Loan shall be made and,
as part and parcel thereof, specific monetary and other obligations have been,
are being and shall be entered into which would not be made or entered into but
for such reliance.
26. Waiver of Bankruptcy Stay.  Subject to all Applicable Law, Guarantor
covenants and agrees that upon the commencement of a voluntary or involuntary
Bankruptcy Proceeding by or against Guarantor, Guarantor shall not seek a
supplemental stay or otherwise pursuant to 11 U.S.C. §105 or any other provision
of the Bankruptcy Code or any other Debtor Relief Law, to stay, interdict,
condition, reduce or inhibit the ability of the Lender to enforce any rights of
the Lender against Guarantor by virtue of this Guaranty or otherwise.
27. Further Assurances.  Guarantor shall, upon request by Lender, execute, with
acknowledgment or affidavit if required, and deliver, any and all documents and
instruments reasonably required to effectuate the provisions hereof and of any
other Loan Document.
28. Notices.  All notices, communications and waivers under this Guaranty shall
be in writing and shall be (a) delivered in person, (b) mailed, postage prepaid,
either by registered or certified mail, return receipt requested, or (c) sent by
overnight express carrier, addressed in each case as follows:
To the Lender:
 
TCF National Bank
800 Burr Ridge Parkway
Burr Ridge, IL 60527
Attn:  Mikal Christopherson
     
With a copy to:
 
Polsinelli
1401 Lawrence Street, Suite 2300
Denver, CO 80202
Attn:  Mike Strand, Esq.
     
To the Guarantor:
 
Global Self Storage, Inc.
11 Hanover Square, 12th Floor
New York, New York 10005
Attn:  Mark C. Winmill
     
With a copy to:
 
McCausland Keen + Buckman
80 W. Lancaster Avenue, 4th Floor
Devon, PA  19333-1331
Attn:  Andrew Maguire, Esq.
                       

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other parties hereto.  All notices sent
pursuant to the terms of this Section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next federal banking day immediately following the day
sent, or (iii) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received.
29. CONSENT TO JURISDICTION.  GUARANTOR HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY GUARANTOR AND ARISING DIRECTLY OR INDIRECTLY OUT OF
THIS GUARANTY SHALL BE LITIGATED IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS,
OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS. 
GUARANTOR HEREBY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED BY LENDER IN ANY OF SUCH COURTS, AND
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR
PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT OR
OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO
GUARANTOR AT THE ADDRESS TO WHICH NOTICES ARE TO BE SENT PURSUANT TO THIS
GUARANTY.  GUARANTOR WAIVES ANY CLAIM THAT COOK COUNTY, ILLINOIS OR THE NORTHERN
DISTRICT OF ILLINOIS IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK
OF VENUE.  SHOULD GUARANTOR, AFTER BEING SO SERVED, FAIL TO APPEAR OR ANSWER TO
ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS
PRESCRIBED BY LAW AFTER THE MAILING THEREOF, GUARANTOR SHALL BE DEEMED IN
DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY LENDER AGAINST GUARANTOR
AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.  THE
EXCLUSIVE CHOICE OF FORUM FOR GUARANTOR SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE ENFORCEMENT BY LENDER OF ANY JUDGMENT OBTAINED IN ANY
OTHER FORUM OR THE TAKING BY LENDER OF ANY ACTION TO ENFORCE THE SAME IN ANY
OTHER APPROPRIATE JURISDICTION, AND GUARANTOR HEREBY WAIVES THE RIGHT, IF ANY,
TO COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.
30. WAIVER OF DEFENSES.  OTHER THAN CLAIMS BASED UPON THE FAILURE OF THE LENDER
TO ACT IN A COMMERCIALLY REASONABLE MANNER, THE GUARANTOR WAIVES EVERY PRESENT
AND FUTURE DEFENSE (OTHER THAN THE DEFENSE OF PAYMENT IN FULL), CAUSE OF ACTION,
COUNTERCLAIM OR SETOFF WHICH THE GUARANTOR OR THE BORROWER MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY LENDER IN ENFORCING THIS GUARANTY OR ANY OF
THE LOAN DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER
GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.
31. WAIVER OF JURY TRIAL.  THE UNDERSIGNED HEREBY ACKNOWLEDGES THAT THE TIME AND
EXPENSE REQUIRED FOR TRIAL BY JURY OF ANY CONTROVERSY RELATED IN ANY WAY TO THIS
GUARANTY, WOULD EXCEED THE TIME AND EXPENSE REQUIRED FOR A BENCH TRIAL AND
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY, AND WAIVES
ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER,
BE REQUIRED OF THE HOLDER OF THIS GUARANTY.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty of Recourse
Carve-Outs as of the date first above written.
GUARANTOR:


GLOBAL SELF STORAGE, INC.,
a Maryland corporation
By:/s/ Donald Klimoski II  s/

Name: Donald Klimoski II 

Title: General Counsel 





ACKNOWLEDGMENT




State of New York )
County of Kings  ) ss.:


On the 14th day of December in the year 2018 before me, the undersigned,
personally appeared Donald Klimoski II, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.


/s/ Irene K. Kawczynski

_____________________________
Signature and Office of individual
taking acknowledgment





--------------------------------------------------------------------------------

EXHIBIT A
FORM OF GUARANTOR COMPLIANCE CERTIFICATE
THIS GUARANTOR COVENANT COMPLIANCE CERTIFICATE (this “Certificate”) is executed
and delivered pursuant to and in accordance with (a) Section 7.5(e) of that
certain Loan Agreement (as amended, modified, extended or restated from time to
time, the “Loan Agreement”) dated as of December 20, 2018 between SSG MILLBROOK
LLC, a New York limited liability company (“SSG Millbrook”), SSG CLINTON LLC, a
New York limited liability company (“SSG Clinton”), SSG FISHERS LLC, a Delaware
Indiana limited liability company (“SSG Fishers”), and SSG LIMA LLC, a Delaware
limited liability company (“SSG Lima”) (SSG Millbrook, SSG Clinton, SSG Fishers,
and SSG Lima are individually, collectively, jointly and severally and together
with each of their permitted successors and assigns referred to herein as the
“Borrower”), and TCF NATIONAL BANK, a national banking association (“Lender”),
and (b) that certain Guaranty of Payment dated as of December 20, 2018 by
Guarantor in favor of Lender (the “Guaranty”).  All capitalized terms used in
this Certificate, if not otherwise defined herein, shall have the respective
meanings assigned to such terms in the Guaranty.
The undersigned hereby represents and warrants to Lender as follows:
1. Authority.  The undersigned is a duly authorized officer of the Guarantor.
2. Review.  The undersigned has reviewed (a) the financial condition of Borrower
and Guarantor during the calendar period ending December 31, 20__ (the “Subject
Fiscal Period”), and (b) the Guaranties, the Loan Agreement, and the other Loan
Documents.
3. Financial Statements.  The financial statements of each Guarantor (1) were
prepared in accordance with GAAP applied on a consistent basis or in accordance
with such other principles or methods as are reasonably acceptable to Lender,
(2) fairly present such Guarantor’s financial condition, (3) show all material
liabilities, direct and contingent, (4) fairly present the results of such
Guarantor’s operations, and (5) disclose the existence of any hedge and/or
off-balance sheet transactions.  All of such financial information is true and
correct as of the last day of the Subject Fiscal Period (unless another date or
a specific time period is stated).
4. Compliance.  Based upon my review of the financial condition of the
Guarantor, the Loan Agreement, Guaranties and other Loan Documents, and the
other information and documents described in Paragraph 2 above, Guarantor has
observed, performed and fulfilled the obligations and covenants of Guarantor
contained in the Guaranties, the Loan Agreement and the other Loan Documents
through the date hereof, and Guarantor is in compliance with Guarantor’s
Financial Covenants set forth in the Loan Agreement and the Guaranties with
respect to the Subject Fiscal Period, including, but not limited to, the
following:
(a)
the Guarantor owns solely in its own name Liquid Assets having a value of not
less than $1,000,000.00, determined annually on December 31;

(b)
the Guarantor maintains a Total Liabilities to Total Equity Ratio of not greater
than 1.00 to 1.00, determined annually on December 31; and

(c)
the Guarantor maintains an Interest Coverage Ratio of not less than 1.75 to
1.00, determined annually on December 31.

All information required in support of such calculation is attached hereto.


Dated:  _____________________, 20____
 

By: 
Name: 
Title: 